Citation Nr: 1722189	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to PTSD.

3.  Entitlement to service connection for residuals of a neck injury, claimed as "military neck," also claimed as lymphoma (herein referred to as a cervical spine disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from August 1985 until May 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from two separate December 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the disorders indicated above.  The Veteran appealed the denials in this decision, and these matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in in August 2015.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for PTSD, and a psychiatric disorder, other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a neck injury, claimed as "military neck," also claimed as lymphoma, and the record does not contain a recent diagnosis of disability due to disease or injury prior to the Veteran's filing of a claim.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of a neck injury, claimed as "military neck," also claimed as lymphoma, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a cervical spine disorder, which he has attributed to an in-service fall from a vehicle onto the track of a tank, after which his states his neck became stiff.  He has also claimed residuals of removal of a lump on his neck, once suspected to be lymphoma, which he believes developed as a result of carrying ammunition against his bare neck.

Here, while service treatment records do not document complaints of a neck injury, the Board finds his report credible that he suffered such injury and did not go to sick call as he could still function.  Regarding the lump, service treatment records document that, in December 1987, the Veteran was treated for a nasopharyngeal mass, suspected to be lymphoma.  As reported by the Veteran, he was transferred to Walter Reed for the removal of the mass, which was determined to be benign.

Thus, while the Board concedes that the Veteran suffered an in-service event, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder, as the first element of service connection, i.e., a current diagnosis, has not been shown at any time during the pendency of the claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In December 2002, several years prior to the appeal period, the Veteran underwent an X-ray which showed spurring of the cervical spine but did not render a diagnosis.  VA treatment notes are silent for any neck-related complaints until 2010, which then document complaints of neck pain.

Private treatment notes dated in March 2010 show that the Veteran's neck was examined and found to be supple, with no evidence of JVD (jugular venous distension), and no lymph node enlargement or tenderness.  Findings were also negative for thyromegaly, tracheal shift and carotid bruit.  Range of motion was normal.

A March 2012 VA treatment note shows that the Veteran's neck was found to be supple, with no nodes, no goiter, NT (not tender) and no bruits.

Here, the Board finds that the evidence does not demonstrate that the Veteran has a current cervical spine disorder, nor does the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Though the Veteran's mass was initially suspected to be lymphoma, it was ultimately determined to be benign.  There have been no recurrences of a nasopharyngeal mass, nor have there been shown to be any residuals from removal of the mass.  Similarly, the record contains no diagnosis of a cervical spine disorder, related to the Veteran's in-service fall, or otherwise.

The only evidence that the Veteran currently suffers from a cervical spine disorder are his own statements.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of underlying pathology associated with a disability are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals.  Therefore, the Veteran, as a lay person, is not competent to opine that he has a cervical spine disorder, as such question of diagnosis requires medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose his claimed disability, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 (providing that lay persons are not competent to diagnose cancer).

Moreover, with respect to the Veteran's claimed continuing cervical spine pain, as a result of his in-service trauma, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  As indicated above, current disability is required in order to establish service connection.  Brammer, supra.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current disability of a cervical spine disorder due to underlying disease or injury, and the record does not contain a recent diagnosis of disability in the time period just prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Accordingly, in the absence of a current disability, such claim must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a neck injury, claimed as "military neck," also claimed as lymphoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for residuals of a neck injury, claimed as "military neck," also claimed as lymphoma, is denied.


REMAND

The Board finds additional development is required regarding the Veteran's psychiatric claims.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must conform to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, 4th Edition (1994) (DSM-IV).  38 C.F.R. § 4.125 (a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (updating 38 C.F.R. § 4.125 to reference the DSM, Fifth Edition (DSM-5), as of August 4, 2014).

Here, the Veteran underwent a VA psychiatric examination in October 2010, during which he was diagnosed with anxiety disorder not otherwise specified and major depressive disorder.  The Veteran described in-service traumas of fearing that his head would be crushed after suffering a fall from a vehicle onto the track of a tank, and having a growth removed from his neck that was initially suspected to be lymphoma.  He reported symptoms including restlessness, sleep problems, anger, panic attacks, recurrent dreams of the tank incident, social isolation and feelings of helplessness and hopelessness.

The examiner found that the Veteran "did not provide enough symptomatology to justify a diagnosis of PTSD."  However, the examiner did not specify which criteria the Veteran did not meet under the diagnostic criteria set forth in the DSM-IV. Regarding the Veteran's diagnosed anxiety disorder not otherwise specified and major depressive disorder, the examiner stated that he was "unable to link [such disorders] directly with military service."  However, the examiner did not provide a rationale.  

An addendum opinion was obtained in January 2016 which similarly did not address the DSM-IV criteria in relation to the Veteran's claimed PTSD, nor did the examiner provide further explanation for his findings that the Veteran's anxiety disorder not otherwise specified and major depressive disorder were not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight). 

Hence, a remand to obtain an adequate opinion, supported by complete, clearly-stated rationale, addressing whether the Veteran has a current diagnosis of PTSD that conforms to DSM-IV criteria, and whether any currently diagnosed psychiatric disorders are related to service.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records.

2.  Schedule the Veteran for a VA psychiatric examination.  Provide the examiner with access to the claims file.

The examiner is asked to render a determination as to whether the DSM diagnostic criteria for PTSD are met. Whether or not they are, the examiner should explain the conclusion with regard to diagnosis.  If PTSD is diagnosed, the examiner should identify the specific stressor underlying the diagnosis, and comment upon the link between the current symptomatology and the established stressor.

For all other diagnosed psychiatric disorders, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that such disorder(s) are related to the Veteran's service, to include his in-service traumas of fearing that his head would be crushed after suffering a fall from a vehicle and having a growth removed from his neck that was initially suspected to be lymphoma.

The examiner is informed that the Board finds the Veteran's statements regarding the above-describe in-service traumas credible, and this should be considered when rendering an opinion.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


